Citation Nr: 1243234	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-29 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, a nervous condition, schizophrenia, sleep disturbances, and nightmares (claimed as an inability to sleep), to include as secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on initial active duty for training from June 1957 to December 1957, and on active duty from December 1959 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 RO decision, which denied claims for service connection for depression and a nervous condition, to include schizophrenia, sleep disturbances, and nightmares (claimed as an inability to sleep).

The Board notes that the July 2010 statement of the case (SOC) included the issues of entitlement to service connection for depression including as secondary to service-connected tinnitus, and entitlement to service connection for a nervous condition, to include schizophrenia, sleep disturbances, nightmares (claimed as inability to sleep).  In the July 2010 substantive appeal, the Veteran indicated that he wished to appeal the issue of a nervous condition.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, this issue on appeal has been characterized to consider all reported psychiatric disabilities in accordance with Clemons.

The Board notes that the claims file also contains an October 2009 SOC addressing the issue of service connection for a dental condition (also claimed as failed dental work from active duty).  As the Veteran did not submit a timely substantive appeal with regard to this issue, this issue is not currently on appeal before the Board. 

The Board notes that, in a November 2009 notice of disagreement (NOD), the Veteran requested that he be rescheduled for another audiology test with regard to his hearing claim.  However, in an August 2010 statement, the Veteran requested that VA not take issue with his request for a new examination for his bilateral hearing loss.  He further indicated that he no longer wished a reevaluation for this issue.  As such, the Board is construing this statement as a withdrawal of this issue.   

In October 2011, a video conference hearing was held before the undersigned at the Muskogee, Oklahoma, RO.  A transcript of that proceeding has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disability, to include depression, a nervous condition, schizophrenia, sleep disturbances, and nightmares (claimed as an inability to sleep), to include as secondary to service-connected tinnitus.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Specifically, the Veteran asserted in his June 2009 claim that the ringing in his ears is constant and bothers him to the point where he is unable to sleep properly.  In an August 2009 statement, the Veteran asserted that his depression started while at Fort Carson, Colorado, in 1960 and 1961.  The Veteran asserted that he started having nightmares and an inability to sleep at Fort Carson, and it worsened in Hawaii.  The Veteran asserted that he has since always had problems with nightmares, nervousness, and severe depression.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a psychiatric disability of any kind.  However, the Board notes that the Veteran was recorded in an October 26, 1960, service treatment as being aggressive with a real chip on his shoulder.  It also appears from this treatment record that the Veteran may previously have been prescribed Seconal and Meprobamate.  In an October 27, 1960, service treatment record, it was noted that the Veteran was a bona fide malingerer, and he was given Seconal.  

With regard to a current psychiatric disability, the Veteran's post-service medical records reflect that he has been diagnosed with schizoaffective disorder and schizophrenia, catatonic type.

In Charles v. Principi, 16 Vet. App. 370  (2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, as the Veteran has asserted that he began experiencing depression, nightmares, and nervousness during service and has had these symptoms since service, the Board finds that the Veteran should be afforded a VA examination.  Therefore, this issue must be remanded in order to schedule the Veteran for a VA examination to diagnose him with all current psychiatric disabilities, and to determine whether any of these psychiatric disabilities were incurred in, or caused or aggravated by, his active duty service or his service-connected tinnitus.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Furthermore, the Board notes that VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2012).  The Board notes that the Veteran asserted at the October 2011 hearing that he had been seeing a VA doctor in Tulsa, Oklahoma, for the last 2 years.  The Veteran's representative requested that these records be obtained prior to a decision being rendered in this case.  As such, the RO/AMC should take this opportunity to obtain any recent VA treatment records relevant to the Veteran's claim that have not yet been associated with the claims file.  

An August 2009 VA mental health record also indicates that the Veteran had a private physician, Dr. Krehbiel, who had changed his medication.  On remand, the Veteran should be asked to obtain or submit any additional private medical records, including any relevant records from Dr. Krehbiel.

Finally, the Board notes that the Veteran suggested at the October 2011 hearing that he served in the Reserve and his DD214s indicate he was transferred to the U.S. Army Reserve.  As such, an attempt should be made to locate any and all service treatment records from the Veteran's time in the Reserve, as well as any personnel records from any period of the Veteran's service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file, to specifically include VA records from Muskogee or Tulsa, Oklahoma, from September 2009 to the present.

2. Obtain any and all service treatment records from the Veteran's time in the U.S. Army Reserve from 1957 to 1959 and from 1961 to 1963.  

3. Obtain personnel records from all periods of the Veteran's service.

4. Request that the Veteran submit or identify any additional medical records not already of record that are relevant to his claim, including the records of Dr. Krehbiel.

5. With respect to steps 1 to 4, if, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

6. Schedule the Veteran for an appropriate VA psychiatric examination for his claim for service connection.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed psychiatric disabilities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose all psychiatric disabilities found.  

(a)  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities, including the schizophrenia and schizoaffective disorder, began in service or are otherwise related to active service.

(b)  Is it at least as likely as not that any of the Veteran's psychiatric disabilities, including the schizophrenia and schizoaffective disorder, are due to or caused by his service-connected tinnitus. 

(c)  Is it at least as likely as not that any of the Veteran's psychiatric disabilities, including the schizophrenia and schizoaffective disorder, are aggravated (i.e., worsened) beyond the natural progress by his service-connected tinnitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected tinnitus.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

7. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC).  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



